Official Form 420A (Notice of Motion or Objection) (12/16)

United States Bankruptcy Court

Eastern District of Wisconsin

 

 

 

In re Sandra Faulkner )
[Set forth here all names including married, maiden, and )
trade names used by debtor within last 8 years. ] )
)
)
Debtor ) Case No.
) _17-32285-beh
Address _ __2028 Lasalle St, Racine, WI 53402-4634 )
)
) Chapter
Last four digits of Social Security or Individual Tax-payer Identification )_13
(ITIN) No(s).,(if any): 2042 )
)
Employer's Tax Identification (EIN) No(s).(if any): )
)

 

NOTICE OF MOTION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
JUNIPER MORTGAGE LOAN TRUST A FOR RELIEF FROM THE AUTOMATIC STAY AND
ABANDONMENT AND, IF APPLICABLE, RELIEF FROM CO-DEBTOR STAY

Wilmington Savings Fund Society, FSB, as trustee of Juniper Mortgage Loan Trust A, the current
mortgagee of record, its successors, servicing agents and/or assignees (hereinafter collectively and at all
times material hereto "the movant"), has filed papers with the court for an order for relief from the
automatic stay and abandonment and, to the extent that it may be applicable, relief from co-debtor stay.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

| If you do not want the court to grant the relief sought in the motion, or if you want the court to

consider your views on the motion, then on or before September 02, 2021, you or your attorney must:

File with the court a written objection to the motion and a request for a hearing at:

Case 17-32285-beh Doc63 Filed 08/19/21 Pagelof6
Clerk, U.S. Bankruptcy Court

U.S. Courthouse

517 E. Wisconsin Avenue, Room 126
Milwaukee, WI 53202-4500

_ Ifyou mail your request and objection to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.
You must also send a copy to:
Christopher C. Drout
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Scott Lieske
Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203
If the co-debtor stay applies in this case and you object to the motion for relief from the
co-debtor stay, then you or your attorney must take the same steps described above on or before
September 09, 2021.

If you or your attorney do not take these steps, the court may decide that you do not oppose the

relief sought in the motion and may enter an order granting that relief.

Signature: CL, f) he o\

 

Date: August /9 , 2021
Name:

Address:

Case 17-32285-beh Doc 63 Filed 08/19/21

7
Christopher C. Drout

 

Gray & Associates, L.L.P.

 

16345 West Glendale Drive

 

New Berlin, WI 53151-2841

 

Page 2 of 6
UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

IN RE Chapter: 13
Sandra Faulkner
Case No. 17-32285-beh
Debtor.

 

MOTION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF JUNIPER
MORTGAGE LOAN TRUST A FOR RELIEF FROM THE AUTOMATIC STAY AND
ABANDONMENT AND, IF APPLICABLE, RELIEF FROM CO-DEBTOR STAY

 

Wilmington Savings Fund Society, FSB, as trustee of Juniper Mortgage Loan Trust A, the current
mortgagee of record, its successors, servicing agents and/or assignees (hereinafter collectively and at all
times material hereto "the movant"), through its attorneys, Gray & Associates, L.L.P., hereby moves the
court for an order for relief from the automatic stay and abandonment and, to the extent that it may be
applicable, relief from co-debtor stay pursuant to sections 362(d) and 554(b) and, if applicable, relief from
the co-debtor stay pursuant to section 1301(c) of the Bankruptcy Code and alleges as follows:

1. The movant holds a promissory note and mortgage encumbering real property owned by
the debtor(s) and located at 2028 Lasalle St, Racine, Wisconsin 53402. A copy of the note and mortgage
are being electronically filed with the court simultaneously with this motion and their contents are
incorporated herein by reference. Copies of these and any other documents electronically filed in support
of this motion are available upon request to counsel for the movant.

2. That since the commencement of this case (or the resolution of the prior motion for relief
from the automatic stay herein, if any), post-petition monthly mortgage payments have not been received

Drafted by:

Christopher C. Drout

Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404

Fax: (414) 224-1279

Email: cdrout@gray-law.com

Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for

that purpose. If you have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.

Case 17-32285-beh Doc63 Filed 08/19/21 Page 3of6
as required by the terms of the plan in this case and, accordingly, the movant's records reflect that the

following post-petition arrearage has accrued:

6/1/21 through 8/1/21 $3,954.75
3 mortgage payments @ $1,318.25
Credits / Suspense (27.09)
POST-PETITION ARREARAGE $3,927.66
3. That the default in payments constitutes "cause" for terminating the automatic stay under

section 362(d)(1) of the Bankruptcy Code.

4, That failure to make the monthly payments has resulted in the loss of adequate protection
of the movant's interest in the encumbered property, thereby entitling the movant to relief from the
automatic stay under section 362(d)(1) of the Bankruptcy Code.

5. That the estimated fair market value of the property according to the local assessor's

office is $117,100.00.

6. That the property's value is computed as follows:
Estimated fair market value $117,100.00
LESS: forced sale discount (20%) ($23,420.00)
Value at foreclosure sale ~ $93,680.00
7. That as of October 1, 2021, the total amount due the movant will be approximately
$100,570.78.
8. That there is no equity in the property over and above the liens of the secured creditors,

unpaid real estate taxes and other liens of record. The lack of equity in the property, which is
unnecessary for an effective reorganization, entitles the movant to relief from the automatic stay under
section 362(d)(2) of the Bankruptcy Code.

9. The allegations of the foregoing paragraphs indicate that the property is burdensome and
of inconsequential value and benefit to the bankruptcy estate. The trustee should be ordered to abandon

the estate’s interest, if any, in the property pursuant to section 554(b) of the Bankruptcy Code.

Case 17-32285-beh Doc63 Filed 08/19/21 Page4of6
10. That to the extent this is a consumer debt for which a third party is liable with the
debtor(s), the movant seeks relief from the automatic stay pursuant to section 1301(c) of the Bankruptcy
Code as the third party is not making payments to the movant and the continuation of the automatic stay
under such circumstances would irreparably harm the movant's interests.

11. That the movant reserves its right to recover its fees of $850.00 and costs of $188.00
related to this motion through a notice filed pursuant to FRBP 3002. 1(c).

WHEREFORE, the movant requests that the automatic stay be terminated pursuant to section
362(d) of the Bankruptcy Code so that the movant may protect, exercise and enforce its rights pursuant to
said note and mortgage and that the court enter an order of abandonment regarding the property pursuant
to section 554(b) of the Bankruptcy Code, that the court order that any co-debtor stay be terminated
pursuant to section 1301(c) of the Bankruptcy Code, that the movant's legal fees and costs associated with
this motion be approved, that any order entered pursuant to this motion be effective immediately upon its

entry and for such further relief as may be just and equitable.

Dated this [4 =~ __ day of August, 2021.

Gray & Associates, L.L.P.
Attomeys for Movant
CLO 4
By: C- L

Christopher C. Drout ~
State Bar No. 1049882

 

Carrington Mortgage Services, LLC services the loan on the Property referenced in this Motion. In the
event the automatic stay in this case is modified, this case dismisses, and/or the Debtor obtains a
discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be
conducted in the name of Movant. Movant, directly or through an agent, has possession of the
promissory note. Movant will enforce the promissory note as transferee in possession. Movant is the
original mortgagee or beneficiary or the assignee of the Mortgage.

Case 17-32285-beh Doc63 Filed 08/19/21 Page5of6
UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

IN RE Chapter: 13
Sandra Faulkner
Case No. 17-32285-beh
Debtor.

 

CERTIFICATE OF SERVICE

 

  

I hereby certify that on August 'C , 2021, the notice of motion and motion for an order for
relief from the automatic stay and abandonment and, to the extent that it may be applicable, relief from
co-debtor stay was electronically filed in this case and served upon the following parties using the ECF
system:

Scott Lieske Trustee
Eastern District U.S. Trustee

Michael J. Watton

I further certify that on the same date, I mailed the same document(s) by the United States Postal
Service to the following non-ECF participants:

Jamie L. Faulkner
2028 Lasalle St
Racine, WI 53402-4634

Also See Attached List

AW
Dated this | u ___ day of August, 2021... 4

Ph my hy
SEEM AMA.
Stephanie Weber, Bankruptcy Analyst
Gray & Associates, L.L.P.

 

Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for
that purpose. If you have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.

Case 17-32285-beh Doc63 Filed 08/19/21 Page6éof6
